DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment, filed 7/20/2021, claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US20180111319), and further in view of Fragniere (WO2020120912).
Regarding claim 1, Brezoczky teaches a powder-bed based additive manufacturing apparatus (3D printing system 100; Figure 1) comprising: 
a laser assembly (energy source 121; Figure 1) configured to direct a laser beam (energy beam  101; Figure 1) at the powder bed (container 123; Figure 1) to create a part (transformed material ; Figure 1) from the powder particles (pre-transformed material; Figure 1), the laser beam creating spatter particles from the powder particles; and 
an outlet channel (removal mechanism 118; Figure 1) configured to outlet an entrained spatter particle gas flow, wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet at least 85 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed). However, Brezoczky fails to  a substrate having a substrate surface configured to support a powder bed comprised of powder particles; a gas inlet channel configured to create a gas flow over the powder bed to entrain spatter particles to produce an entrained spatter particle gas flow; and the outlet channel having a lower outlet surface such that there is no vertical displacement between the substrate surface and the lower outlet surface.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Fragniere teaches a substrate having a substrate surface (work surface 40; Figure 1) configured to support a powder bed comprised of powder particles (plate 50 intended to receive the various successive layers of additive manufacturing powder and to support a part during its manufacture; pg. 4 line 7-8); a gas inlet channel (inlet 21; Figures 1 and 2) configured to create a gas flow over the powder bed (see gas flow in Figure 5) to entrain spatter particles to produce an entrained spatter particle gas flow (a maximum of smoke to be evacuated to the gas outlet 22; pg. 5 line 49); and the outlet channel (gas outlet 22) having a lower outlet surface such that there is no vertical displacement between the substrate surface and the lower outlet surface (see modified Figure 2 below). The placement of the inlet and outlet channels allows for the gas flow to be laminar, thus maximizing the amount of spatter that is removed by the gas outlet channel (This configuration with a convex profile allows the gas flow to be sucked in while keeping it laminar due to the Coanda effect. This allows a maximum of smoke to be evacuated to the gas outlet 22; pg. 5 line 47-49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additive manufacturing apparatus of 

    PNG
    media_image1.png
    502
    887
    media_image1.png
    Greyscale

Regarding claim 2, Brezoczky modified with Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Brezoczky modified with Fragniere fails to teach wherein the
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Fragniere teaches wherein the substrate includes a top surface (top of work surface 40; Figure 1) and the lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the top surface (see modified Figure 1 as discussed in claim 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Brezoczky modified with 
Regarding claim 3, Brezoczky modified with Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 1. Further, Brezoczky teaches wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).  
Regarding claim 4, Brezoczky modified with Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 1. Further, Brezoczky teaches wherein the gas inlet channel and the outlet channel are configured to entrain and to outlet more than 95 percent of the spatter particles  ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US20180111319) and Fragniere (WO2020120912), as applied to claim 1 above, and further in view of Murphree (US20180126650).
Regarding claim 5, Brezoczky modified with Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Brezoczky modified with Fragniere fails 
In the same field of endeavor pertaining to gas flow in an additive manufacturing apparatus, Murphree teaches wherein the gas inlet channel is configured to create a gas flow of between 200 and 2000 L/min over the powder bed ([0296] the gaseous atmosphere may flow at a rate of at least about 10 cubic feet per minute (CFM), 20 CFM, 30 CFM, 50 CFM, 80 CFM, 100 CFM, 300 CFM, 500 CFM, 800 CFM, 1000 CFM, or 3000 CFM; 1 CFM is equivalent to 28.3 L/min and therefore the equivalent of 10 cubic feet per minute is 283.2 L/min ). The gas flow rate created by the gas inlet channel ejects and evacuates splatter to the atmosphere of the processing chamber during 3D printing ([0298] in some embodiments, most of the material that is ejected during the 3D printing is evacuated by the gas flow).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the gas inlet channel of Brezoczky modified with Fragniere to create a gas flow of between 200 and 2000 L/min over the powder bed, as taught by Murphree, for the benefit of ejecting and evacuating splatter to the atmosphere during 3D printing.
Regarding claim 6, Brezoczky modified with Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 1. However, Brezoczky modified with Fragniere fails to teach wherein the gas inlet channel is configured to create a gas flow of between 500 and 1500 L/min over the powder bed.  
 wherein the gas inlet channel is configured to create a gas flow of between 500 and 1500 L/min over the powder bed ([0296] the gaseous atmosphere may flow at a rate of at least about 10 cubic feet per minute (CFM), 20 CFM, 30 CFM, 50 CFM, 80 CFM, 100 CFM, 300 CFM, 500 CFM, 800 CFM, 1000 CFM, or 3000 CFM; 1 CFM is equivalent to 28.3 L/min and therefore the equivalent of 20 CFM is 566.3 L/min).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the gas inlet channel of Brezoczky modified with Fragniere to create a gas flow of between 500 and 1500 L/min over the powder bed, as taught by Murphree, for the benefit of ejecting and evacuating splatter to the atmosphere during 3D printing, as discussed in claim 5.
Claims 7, 8, 11, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US20180111319), and further in view of Geisen (DE102017222645).
Regarding claim 7, Brezoczky teaches a powder-bed based additive manufacturing apparatus (3D printing system 100; Figure 1) comprising: 
a powder bed (container 123; Figure 1) comprised of powder particles (pre-transformed material; Figure 1); 
a laser assembly (energy source 121; Figure 1) configured to direct a laser beam (energy beam  101; Figure 1) at the powder bed to create a part (transformed material ; Figure 1) from the powder particles, the laser beam creating spatter particles from the powder particles 
an outlet channel (removal mechanism 118; Figure 1) wherein the outlet channel is configured to entrain and to outlet at least 85 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).   
However, Brezoczky fails to teach a substrate configured to support a powder bed comprised of powder particles;
a first gas inlet channel configured to create a first gas flow over the powder bed to entrain spatter particles to generate an entrained spatter particle gas flow; 
a second gas inlet channel configured to create a second gas flow over the powder bed; and 
an outlet channel configured to outlet the entrained spatter particle gas flow, the first and second gas inlet channels are within a horizontal orientation of the outlet channel
wherein the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to outlet the spatter particles.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Geisen teaches a substrate configured to support a powder bed comprised of powder particles (working platform 4; Figure 1); a first gas inlet channel (see modified Figure 5 below) configured to create a first gas flow (see modified Figure 5 below) over the powder bed to entrain spatter particles to generate an entrained spatter particle gas flow (protection against smoke, plasma, debris and the like are possible; pg. 4 line 23-24); 

an outlet channel (gas outlets 11; Figures 1-10) configured to outlet the entrained spatter particle gas flow (protective gas outlets may also be designed to suck off protective gas or to this or these means for the extraction of protective gas may be assigned; pg. 5 line 23-24), the first and second gas inlet channels are within a horizontal orientation of the outlet channel (inlet and outlet are bar-shaped, they are in particular oriented at least essentially parallel to one another; pg. 5 line 16-17; see arrows in modified Figure 5 below horizontal to outlet 11)
wherein the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to outlet the spatter particles (protective gas outlets may also be designed to suck off protective gas… protection against smoke, plasma, debris and the like are possible; pg. 4 line 23-24 and pg. 5 line 23-24). The plurality of gas inlets allows for a laminar protective gas stream to be easily generated across the entire width of the powder bed (By the plurality of shielding gas nozzles, a laminar protective gas stream above a in a space of a device for additive production waiting powder bed, in particular on the entire width, easily generated; pg. 5 line 21-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Brezoczky such that the powder bed is supported by the substrate of Geisen, and the apparatus of Brezoczky includes the first and second gas inlet channel and outlet channel of Geisen such that the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to 

    PNG
    media_image2.png
    574
    659
    media_image2.png
    Greyscale

Regarding claim 8, Brezoczky modified with Geisen teaches the powder-bed based additive manufacturing apparatus of claim 7. Further, Brezoczky modified with Geisen teaches wherein the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to outlet more than 90 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).  
Regarding claim 11, Brezoczky modified with Geisen teaches the powder-bed based additive manufacturing apparatus of claim 7. Further, Brezoczky teaches wherein the outlet channel includes a lower outlet surface positioned between 10 and 30 mm above the substrate ([0363] the material removal mechanism (e.g., nozzle) is positioned a distance… above a target surface… the distance from the exposed surface of a target surface (e.g., material bed) to the opening of the nozzle is at least about 0.05 mm, 0.1 mm, 0.25 mm, 0.5 mm, 1 mm, 2 mm, 3 mm, 4 mm, 5 mm, 6 mm, 7 mm, 8 mm, 9 mm, or 10 mm).
claim 15, Brezoczky teaches a selective laser melting apparatus (3D printing system 100; Figure 1) comprising: 
a powder bed (container 123; Figure 1) comprised of powder particles (pre-transformed material; Figure 1)
a laser assembly (energy source 121; Figure 1) suitable for creating a part from the powder particles (pre-transformed material; Figure 1) within the selective laser melting apparatus, the laser assembly creating spatter emissions from the powder particles ([0077] wherein the transforming causes debris to form (i) on the exposed surface of the material bed);
an outlet channel (removal mechanism 118; Figure 1) configured to outlet the entrained emissions gas flow, wherein the outlet channel is configured to entrain and to outlet more than 85 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
However, Brezoczky fails to teach a substrate configured to support a powder bed comprised of powder particles; a primary gas inlet channel having an array of inlet nozzles positioned horizontally along its length, wherein the primary gas inlet channel is configured to create a gas flow over the powder bed to entrain spatter emissions to produce an entrained emissions gas flow.  
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Geisen teaches a substrate configured to support a powder bed comprised of powder particles; a primary gas inlet channel (see first gas inlet in modified Figure 5 below), wherein the primary gas inlet channel is configured to create a gas flow over the powder bed to  pg. 4 line 23-24). The primary gas inlet channel of Geisen allows for a laminar protective gas stream to be easily generated across the entire width of the powder bed (By the plurality of shielding gas nozzles, a laminar protective gas stream above a in a space of a device for additive production waiting powder bed, in particular on the entire width, easily generated; pg. 5 line 21-24).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Brezoczky to comprise the substrate of Geisen to support a powder bed, and the primary gas inlet channel of Geisen such that the primary gas inlet channel and the outlet channel are configured to entrain and to outlet more than 85 percent of the spatter emissions, for the benefit of easily generating a laminar protective gas stream across the entire width of the powder bed.

    PNG
    media_image2.png
    574
    659
    media_image2.png
    Greyscale

Regarding claim 17, Brezoczky modified with Geisen teaches the selective laser melting apparatus of claim 15. Further, Brezoczky teaches wherein the outlet channel includes a lower 
Regarding claim 18, Brezoczky modified with Geisen teaches the selective laser melting apparatus of claim 15. However, Brezoczky fails to teach the apparatus further comprising a supplementary gas inlet channel positioned below the primary gas inlet channel and having a supplementary array of inlet nozzles positioned along its length, wherein the supplementary gas inlet channel is configured to create a supplementary gas flow within the selective laser melting apparatus.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Geisen teaches a supplementary gas inlet channel positioned below the primary gas inlet channel (see second gas inlet in modified Figure 5 as discussed in claim 15) and having a supplementary array of inlet nozzles positioned along its length (gas nozzles 14 which are arranged in a total of three rows one above the other and 15 columns next to each other in the manner of an array; pg. 8 line 13-14), wherein the supplementary gas inlet channel is configured to create a supplementary gas flow within the selective laser melting apparatus (see second gas flow in modified Figure 5 as discussed in claim 15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Brezoczky modified with Geisen further comprise a supplementary gas inlet channel having a supplementary array of inlet 
Regarding claim 20, Brezoczky modified with Geisen teaches the selective laser melting apparatus of claim 18. However, Brezoczky fails to teach the apparatus further comprising a second supplementary gas inlet channel positioned above the primary gas inlet channel and having a second supplementary array of inlet nozzles positioned along its length, wherein the supplementary gas inlet channel is configured to create a second supplementary gas flow within the selective laser melting apparatus.
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Geisen teaches the apparatus further comprising a second supplementary gas inlet channel positioned above the primary gas inlet channel (see third gas inlet in modified Figure 5 as discussed in claim 15) and having a second supplementary array of inlet nozzles positioned along its length (gas nozzles 14 which are arranged in a total of three rows one above the other and 15 columns next to each other in the manner of an array; pg. 8 line 13-14), wherein the supplementary gas inlet channel is configured to create a second supplementary gas flow within the selective laser melting apparatus (gas coming out from the nozzles will create a second supplementary gas flow).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Brezoczky modified with Geisen further comprise a second supplementary gas inlet channel having a second supplementary array of inlet nozzles positioned along its length, as taught by Geisen, for the benefit of easily .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US20180111319) and Geisen (DE102017222645), as applied to claim 7, and further in view of Connell ().
Regarding claim 9, Brezoczky modified with Geisen teaches the powder-bed based additive manufacturing apparatus of claim 7, wherein second gas inlet channel is positioned below the first gas inlet channel. However, Brezoczky modified with Geisen fails to teach wherein second gas inlet channel is positioned between 15 and 40 mm below the first gas inlet channel.  
In the same field of endeavor pertaining to a powder-bed based additive manufacturing based apparatus, Connell teaches wherein second gas inlet channel is positioned between 15 and 40 mm below the first gas inlet channel (([0031] the second gas inlet 138 may be arranged at a distance at least 1 cm from the first gas inlet 132; see Figure 2). The additional second gas flow suppresses entrainment and recirculation of the first gas flow inside a chamber and prevents deposition of splatter particles on various locations within the apparatus chamber, including a laser window ([0011] suppressing entrainment and recirculation of the first gas flow inside a chamber of the additive manufacturing apparatus and preventing deposition of a particulate matter on various locations inside the chamber including a laser window).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US20180111319) and Werner (US20190358905), as applied to claim 7, and further in view of Fragniere (WO2020120912).
Regarding claim 12, Brezoczky modified with Geisen teaches the powder-bed based additive manufacturing apparatus of claim 7. However, Brezoczky modified with Geisen fails to teach wherein the substrate includes a top surface defining a horizontal build plane and the lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the horizontal build plane.  
In the same field of endeavor pertaining to a powder-bed based additive manufacturing apparatus, Fragniere teaches wherein the substrate includes a top surface defining a horizontal build plane (see top of 40 in Figure 1) and the lower outlet surface of the outlet channel is positioned at approximately the same vertical position as the horizontal build plane (see modified Figure 2 as discussed in claim 1). The placement of the inlet and outlet channels allows for the gas flow to be laminar, thus maximizing the amount of spatter that is removed by the gas outlet channel (This configuration with a convex profile allows the gas flow to be sucked 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the lower outlet surface of the outlet channel of Brezoczky modified with Geisen be positioned at approximately the same vertical position as the horizontal build plane, as taught by Fragniere, for the benefit of maximizing the amount of spatter that is removed by the gas outlet channel.

Allowable Subject Matter
Claims 10, 13, 14, 16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Brezoczky (US20180111319), Geisen (DE102017222645) and (WO2020120912).
Regarding claim 10, Brezoczky modified with Geisen teaches the powder-bed based additive manufacturing apparatus of claim 7. Geisen teaches the apparatus further comprising a third gas inlet channel (see modified Figure 5 in claims 1 and 15) to create a third gas flow within the powder-bed based additive manufacturing apparatus. However, none of the prior art teaches the third gas inlet channel being positioned between 5 and 55 mm above the first gas inlet channel.
Regarding claim 13, Brezoczky modified with Geisen and Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 12. Geisen teaches the apparatus further comprising a third gas inlet channel above the first gas inlet channel and is configured to create a third gas flow within the powder-bed based additive manufacturing apparatus (see modified 
Regarding claim 14, Brezoczky modified with Geisen and Fragniere teaches the powder-bed based additive manufacturing apparatus of claim 12. Further, Geisen teaches wherein the first gas inlet channel has an array of inlet nozzles positioned along its length, as discussed in claim 18. However, none of the prior art teaches each inlet nozzle has a length of between approximately 50 and 120 mm.  
Regarding claim 16, Brezoczky modified with Geisen teaches the selective laser melting apparatus of claim 15. However, none of the prior art teaches wherein each inlet nozzle has a length of between approximately 20 and 120 mm.  
Regarding claim 19, Brezoczky modified with Geisen teaches the selective laser melting apparatus of claim 18. However, none of the prior art teaches wherein each inlet nozzle of the supplementary array of inlet nozzles has a length of between approximately 20 and 150 mm.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743